UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) [ ] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, _ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51585 CLAIRE COAST CORPORATION (Name of small business issuer in its charter) Nevada 84-1397708 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 3011 Yamato Rd, A-17 Boca Raton, FL 33434 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (561) 988-9662 Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, Par Value $0.001 Per Share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] Indicate by check mark whether the issuer (1) has filed all reportsrequired to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports),and (2) has been subject to such filingrequirementsfor the past 90 days.Yes [X]No [] Indicate by check mark if disclosureofdelinquentfilers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer [] Non-accelerated filer[] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [X]No [] Of the 1,076,250 shares of voting stock of the registrant issued and outstanding as of September 30, 2008, 276,250 shares were held by non-affiliates. The aggregate market value of the voting stock held by non-affiliates of the registrant computed by reference to the purchase price of the control block completed on September 30, 2006: $34,531. Transitional Small Business Disclosure Format (check one): Yes [ ]No [X] DOCUMENTS INCORPORATED BY REFERENCE None PART I The following discussion should be read in conjunction with the Company’s audited financial statements and notes thereto and Item6 included herein. In connection with, and because the Company desires to take advantage of, the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the Company cautions readers regarding certain forward looking statements in the following discussion and elsewhere in this report and in any other statement made by, or on its behalf, whether or not in future filings with the Securities and Exchange Commission.Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Company’s control and many of which, with respect to future business decisions, are subject to change. These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or on the Company’s behalf. Without limiting the generality of the foregoing, words such as "may", "anticipate", "intend", "could", "estimate", or "continue" or the negative or other comparable terminology are intended to identify forward-looking statements. The Company disclaims any obligation to update forward-looking statements. Item 1. Description of Business (a) Business Development Claire Coast Corporation (the "Company" or the "Registrant"), is a Nevada corporation.
